DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 2/17/2022 have been fully considered but they are not persuasive. Applicant’s arguments relate to the combination of Chung and Rodney, which are not being used in any primary rejection set forth below, and thus do not apply to those rejections. Chung is still being used in an alternate rejection of claim 2, however the arguments do not relate to that rejection because they are arguing about the projections in Chung, and the projections are not taught by Chung, but rather by Klearman in the alternate rejection of claim 2. Thus, the arguments do not apply to the current rejections.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10, 12, 19, 22, 23, 25, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over O'Reagan (US Patent Application Publication 20080263776) in view of Intex (2011 Intex User's Manual) further in view of Chaffee (US Patent 5267363).
Regarding claim1, O'Reagan teaches a moisture control coverlet (Figure 2; 200) comprising a fluid pathway (Figure 2; 49) for moisture removal fluid, wherein for pumping moisture removal fluid into or out of the fluid pathway, the moisture control coverlet is: selectively configurable to use a fluid pump (Figure 4; 64) mounted on the moisture control coverlet to pump moisture removal fluid into or out of the fluid pathway. O'Reagan does not teach the coverlet is selectively configurable to use an adaptor mounted on the moisture control coverlet and coupled to a remote fluid pump to pump moisture removal fluid into or out of the fluid pathway, the adaptor coupled to the fluid pathway. Intex teaches an air system which is selectively configurable to use an adaptor mounted on the moisture control coverlet and coupled to a remote fluid pump (Page 2-3 "Inflation" steps 1-8 describe inflating the mattress with a built in air mover. Page4 "Inflation Option" steps 1-3 describe inflating with a secondary air mover attached to the adapters shown on the right of Figure 11, through the valve) to pump moisture removal fluid into or out of the fluid pathway, the adaptor coupled to the fluid pathway(Figure 11 shows the adapter coupled to the fluid pathway hose on the right). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of O'Reagan to include an adapter with a remote pump as in Intex in order to allow for air movement when no power is available. O'Reagan does not teach a mounting element arranged on an outer surface of the moisture control coverlet, the mounting element comprising a base arranged on and directly contacting the outer surface of the coverlet and having an opening therethrough in fluid communication with the fluid pathway, and wherein the base of the mounting element comprises a plurality of projections extending outwardly away from the outer surface of the coverlet and arranged about the opening and configured to releasably engage one or more tabs in one or more recesses in a housing of the fluid pump arranged on the outer surface of the coverlet. Chaffee teaches a mounting element arranged on an outer surface of the moisture control coverlet (Figure 2; 12), the mounting element comprising a base (Figure 2; the base is the top portion of 12) arranged on and directly contacting the outer surface of the coverlet and having an opening therethrough in fluid communication with the fluid pathway (Figure 2; the center of 27), and wherein the base of the mounting element comprises a plurality of projections extending outwardly away from the outer surface of the coverlet (Figure 2; 27, and screw projections of 27) and arranged about the opening and configured to releasably engage one or more tabs in one or more recesses in a housing of the fluid pump arranged on the outer surface of the coverlet (Figure 2; threads on the inside/recess of 28 are tabs which engage the projections on 27). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the pump of O'Reagan to have a mounting element and pump housing attachment as in Chaffee in order to securely mount the pump within the inflatable body.
Regarding claim 10, O'Reagan teaches fluid pump for mounting onto the coverlet (Figure 4; 64). O'Reagan does not teach an adaptor for mounting onto the coverlet; and for coupling to a remote fluid pump. Intex teaches an adaptor for mounting onto the coverlet; and for coupling to a remote fluid pump (Figure 11; right). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of O'Reagan to include an adapter with a remote pump as in Intex in order to allow for air movement when no power is available. 
Regarding claim 12, O'Reagan does not teach the fluid pump includes an alternating current coupler for coupling to an alternating current power source for an alternating current power. Intex teaches the fluid pump includes an alternating current coupler for coupling to an alternating current power source for an alternating current power (Page 2; "Inflation" Step 2). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of O'Reagan to include an AC line to power the pump. 
Regarding claim 19, O'Reagan teaches wherein moisture removal fluid is air (Paragraph 48). 
Regarding claim 22, O’Reagan does not teach a second fluid pump for coupling to the adaptor. Intex teaches a second fluid pump for coupling to the adaptor (Page 4, Inflation Option Step 1 teaches foot or manually operated pump). 
 Regarding claim 23, O’Reagan does not teach the first fluid pump is smaller than the second fluid pump, and wherein the first fluid pump has a lower fluid pumping rate than the second fluid pump. It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of O’ Reagan to include an adapter with a remote pump as in Intex in order to allow for air movement when no power is available. 
Regarding claim 25, O'Reagan teaches a duct for conveying moisture removal fluid between the second fluid pump and the adaptor (Paragraph63 discusses that line 72 is between pump and the pump's attachment to the coverlet and conveys moisture removal fluid). 
Regarding claim 26, O'Reagan does not teach a switching element for switching between the first pump for pumping moisture removal fluid into or out of the fluid pathway and the second pump for pumping moisture removal fluid into or out of the fluid pathway. Intex teaches a switching element for switching between the first pump for pumping moisture removal fluid into or out of the fluid pathway and the second pump for pumping moisture removal fluid into or out of the fluid pathway (Figure 11; the cap of the valve is the switching mechanism). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of O’ Reagan to include an adapter with a remote pump as in Intex in order to allow for air movement when no power is available.
Claims 2, 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over O'Reagan (US Patent Application Publication 20080263776) further in view of Chaffee (US Patent 5267363) in view of Shafer (US Patent 6483264). 
Regarding claim 2, O’Reagan teaches a moisture control coverlet (Figure 2; 200) comprising a fluid pathway (Figure 2; 49), wherein moisture removal fluid is pumped (Figure 4; 64) into or out of the fluid pathway for removing moisture from a surface of the moisture control coverlet. O’Reagan does not teach a mounting element in fluid communication with the fluid pathway, the mounting element comprising a base arranged on and directly contacting an outer surface of the moisture control coverlet and comprising one or more protrusions extending outwardly away from the outer surface of the coverlet, the mounting element selectively configured to be mounted to a fluid pump housing by the one or more protrusions and selectively configured to be mounted to an adaptor configured to be coupled to a remotely positioned fluid pump to pump moisture removal fluid into or out of the fluid pathway. Chaffee teaches a mounting element (Figure 2; 12) in fluid communication with the fluid pathway, the mounting element comprising a base (Figure 2; the base is the top portion of 12) arranged on and directly contacting an outer surface of the moisture control coverlet and comprising one or more protrusions extending outwardly away from the outer surface of the coverlet (Figure 2; 27, and screw projections of 27), the mounting element selectively configured to be mounted to a fluid pump housing by the one or more protrusions (Figure 2; threads on the inside/recess of 28 are tabs which engage the projections on 27). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the pump of O'Reagan to have a mounting element and pump housing attachment as in Chaffee in order to securely mount the pump within the inflatable body. O’Reagan and Chaffee do not teach the mounting element selectively configured to be mounted to an adaptor configured to be coupled to a remotely positioned fluid pump to pump moisture removal fluid into or out of the fluid pathway. Shafer teaches selectively configured to be mounted to an adaptor configured to be coupled to a remotely positioned fluid pump to pump moisture removal fluid into or out of the fluid pathway (Shafer teaches a flexible tube adaptor (Fig 7, 166) which can be connected between a pump and an inlet such as the one on Chaffee in order to connect the two)). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the system of O’Reagan and Chaffee to include an adaptor which can be used with the system as in Shafer in order to allow any pump to be used with the system and also to allow the pump to be placed at a distance from the mounting element if needed/desired. 
Regarding claim 3, Shafer teaches the adaptor comprises one or more recesses for removable mounting to the one or more protrusions of the moisture control coverlet, wherein the adaptor is in fluid communication with the fluid pathway (Figure 7; the inside of adaptor 166 is a recess which mounts onto the protrusions of the mounting element (as shown in the protursions on either the left or right attached components to 166 in Figure 7). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the system of O’Reagan and Chaffee to include an adaptor which can be used with the system as in Shafer in order to allow any pump to be used with the system and also to allow the pump to be placed at a distance from the mounting element if needed/desired.
Regarding claim 5, Chaffee teaches a fluid pump (Figure 2, at 20) removably mounted to the moisture control coverlet and in communication with the fluid pathway, the fluid pump housing comprising one or more recesses (Figure2; inside of 28) for mounting to the mounting element.
Claims 2 and 3 are alternatively rejected and claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over O'Reagan (US Patent Application Publication 20080263776) further in view of Chung (US Patent 6332760) in view of Klearman (US Patent 5584084). 
Regarding claim 2, O’Reagan teaches a moisture control coverlet (Figure 2; 200) comprising a fluid pathway (Figure 2; 49), wherein moisture removal fluid is pumped (Figure 4; 64) into or out of the fluid pathway for removing moisture from a surface of the moisture control coverlet. O’Reagan does not teach a mounting element in fluid communication with the fluid pathway, the mounting element comprising a base arranged on and directly contacting an outer surface of the moisture control coverlet and comprising one or more protrusions, the mounting element selectively configured to be mounted to a fluid pump housing by the one or more protrusions and selectively configured to be mounted to an adaptor configured to be coupled to a remotely positioned fluid pump to pump moisture removal fluid into or out of the fluid pathway. Chung teaches a mounting element (Figure 4; the plate containing 32 and 34) in fluid communication with the fluid pathway, the mounting element comprising a base (Figure 2; portion around 34) arranged on and directly contacting an outer surface of the moisture control coverlet and comprising one or more protrusions (Figure 4; 344), the mounting element selectively configured to be mounted to a fluid pump housing by the one or more protrusions (Figure 4; 30). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the pump of O'Reagan to have a mounting element and pump housing attachment as in Chung in order to securely mount the pump within the inflatable body. Klearman teaches the mounting element selectively configured to be mounted to a fluid pump housing by the one or more protrusions (Figure 4; the protrusions 44 on mounting element 30 of Klearman can selectively (in that the mounting element can either attach or detach from 40) mount the mounting element to a fluid pump housing indirectly through adapter 40) extending outwardly away from the outer surface of the coverlet (Figure 2; the protrusions 44 extend outwardly (outward from the surface of 30) at a distance away from the outer surface of the coverlet) and selectively configured to be mounted to an adaptor (Figure 4; the protrusions 44 on mounting element 30 of Klearman can selectively (in that the mounting element can either attach or detach from 40) mount the mounting element to adapter 40. Examiner notes that this interpretation could not be sustained if the connection between the fluid pump housing was required to be direct, as this interpretation of the reference considers that when 30 in Klearman is attached to 40, it is attached to an adapter (40) that connects to a remote fluid pump (the pump attached to the adapter) and also it is attached to a fluid pump housing through the adapter 40. Different sets of adapters and pumps of Klearman may be attached to 30. A direct attachment would mean that 40 could not be considered both the adapter and the fluid pump housing)) configured to be coupled to a remotely positioned fluid pump to pump moisture removal fluid into or out of the fluid pathway. It would have been obvious to one of ordinary skill in the art at the time of invention to modify the mounting element of Chung to have a structure with protrusions as in Chung (see Prior art Figure 1a in Chung which has outward protrusions with a similar structure to Chung) in order to securely mount the pump within the inflatable body and allow for the electronic connection of Klearman. 
Regarding claim 3, O’Reagan and Chung do not teach the adaptor comprises one or more recesses for removable mounting to the one or more protrusions of the moisture control coverlet, wherein the adaptor is in fluid communication with the fluid pathway. Klearrman teaches the adaptor comprises one or more recesses for removable mounting to the one or more protrusions of the moisture control coverlet, wherein the adaptor is in fluid communication with the fluid pathway (Figure 2; 52 and 44). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the mounting element of Chung to have a structure with protrusions as in Chung (see Prior art Figure 1a in Chung which has outward protrusions with a similar structure to Chung) in order to securely mount the pump within the inflatable body and allow for the electronic connection of Klearman.
Claims 4, 6, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over O'Reagan (US Patent Application Publication 20080263776) in view of Intex (2011 Intex User's Manual) further in view of Chaffee (US Patent 5267363).
Regarding claim 4, O’Reagan teaches a moisture control coverlet (Figure 2; 200) comprising a fluid pathway (Figure 2; 49), wherein moisture removal fluid is pumped into or out of the fluid pathway for removing moisture from a surface of the moisture control coverlet (Figure 2; 49 and Paragraph 59). O'Reagan does not teach an adaptor removably mounted to the moisture control coverlet and in fluid communication with the fluid pathway, wherein the adaptor is selectively configurable to be coupled to a remote fluid pump to pump moisture removal fluid into or out of the fluid pathway and a mounting element arranged on an outer surface of the moisture control coverlet and configured to removably couple with a fluid pump arranged on the outer surface of the coverlet, the mounting element comprising a base arranged on and directly contacting the outer surface of the coverlet and having an opening therethrough in fluid communication with the fluid pathway, the mounting element comprising a plurality of projections extending outwardly away from the outer surface of the coverlet. Intex teaches an adaptor (Figure 11; right) removably mounted to the moisture control coverlet and in fluid communication with the fluid pathway (Figure 11; left), wherein the adaptor is selectively configurable to be coupled to a remote fluid pump (Page4; "Inflation Option" steps 1-3) to pump moisture removal fluid into or out of the fluid pathway and a mounting element arranged on an outer surface of the moisture control coverlet and configured to removably couple with a fluid pump arranged on the outer surface of the coverlet (Figure 11; right, the pump hose can directly connect to the mounting element on the left), the mounting element comprising a base (Figure 11; the bottommost portion of the valve on the left side which contacts the outer surface of the inflatable system) arranged on and directly contacting the outer surface of the coverlet and having an opening therethrough in fluid communication with the fluid pathway (Figure 11; mounting element on the left which connects with the adapters on the right, opening as shown where the line directs where to put the pump hose or adapter). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of O’Reagan to include an adapter with a remote pump as in Intex in order to allow for air movement when no power is available. Chaffee teaches the mounting element comprising a plurality of projections extending outwardly away from the outer surface of the coverlet (Figure 2; 27, and screw projections of 27). It would have been obvious to one of ordinary skill in the art to modify the connection between the mounting element and the adapter/pump  or Intex to be the threaded type connection as in Chaffee in order to ensure a continued secure connection between the two elements. 
 Regarding claim6, O'Reagan teaches comprising a second mounting element arranged on the outer surface of the moisture control coverlet, the second mounting element comprising a second opening in fluid communication with the fluid pathway, wherein the second mounting element being configured to selectively have mounted to it a fluid pump (Paragraph 59, describes having two different pumps connected at two different openings (the mounting element) to the airway). 
 Regarding claim 21, O'Reagan teaches a vapor permeable cover onto which a patient 4s adapted to be placed, the cover allowing for vapor to permeate from an external vicinity of the cover through the cover to the fluid pathway (Paragraph 48).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over O'Reagan (US Patent Application Publication 20080263776) in view of Intex (2011 Intex User's Manual) further in view of Chaffee (US Patent 5267363) in view of Pan (US Patent 8641391). 
 Regarding claim 11, O'Reagan does not teach the fluid pump includes a battery coupler for coupling to a battery for battery power. Pan teaches the fluid pump includes a battery coupler for coupling to a battery for battery power (Abstract). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the pump of O'Reagan to include a battery option in order to power the pump when the AC power was out.
Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over O'Reagan (US Patent Application Publication 20080263776) in view of Intex (2011 Intex User's Manual) further in view of Chaffee (US Patent 5267363) in view of Cavanaugh (US Patent Application Publication 20130172802) 
Regarding claim 13, O’Reagan does not teach the fluid pump or the adaptor are removable from the coverlet and the coverlet is launderable. Chaffee teaches the pump is removable (Figure 2; the mounting element can be removed from pump 20 using the protrusions 27/28). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the pump of O’Reagan to be detachably attached as in Chaffee in order to allow for easy replacement of parts. Intex teaches the adaptor is removable from the coverlet (Page 4; "Inflation" steps 1-3). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of O'Reagan to include an adapter with a remote pump as in Intex in order to allow for air movement when no power is available. Cavanaugh teaches the coverlet is launderable (Paragraph 63). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the coverlet of O'Reagan to be launderable in order to allow for the reuse of the device and save money. 
 Regarding claim 14, O'Reagan does not teach the fluid pump, the adaptor, or the coverlet is disposable. Cavanaugh teaches the coverlet is disposable (Paragraph 63). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the coverlet of O'Reagan to be disposable in order to allow for quick and effortless changes between patients.
Claims 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over O'Reagan (US Patent Application Publication 20080263776) in view of Intex (2011 Intex User's Manual) further in view of Chaffee (US Patent 5267363) in view of Richards (US Patent Application Publication 20110247143).
Regarding claim 16, O'Reagan does not teach the coverlet is portable and includes an attachment element for attaching the coverlet to a chair. Richards teaches the coverlet is portable and includes an attachment element (Paragraph 22) for attaching the coverlet to a chair (Paragraph 18). It would have been obvious to one of ordinary skill in the art at the time of invention to make the coverlet removably attachable to a chair to increase the comfort of seated patients.
Regarding claim18, O'Reagan does not teach wherein the attachment element includes a fastener, coupler, adhesive, hook or loop material, or snap at an end of the coverlet for being placed over a headrest of a chair. Richards teaches the attachment element includes a fastener, coupler, adhesive, hook or loop material, or snap at an end of the coverlet for being placed over a headrest of a chair (Paragraph 22). It would have been obvious to one of ordinary skill in the art at the time of invention to make the coverlet removably attachable to a chair to increase the comfort of seated patients.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORGAN J MCCLURE whose telephone number is (571)270-0362. The examiner can normally be reached M-F 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 5712726856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MORGAN J MCCLURE/Examiner, Art Unit 3673                                                                                                                                                                                                        
/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673